Title: To George Washington from Major John Jameson, 2 February 1778
From: Jameson, John
To: Washington, George



Sir
Wright’s Tavern [Pa.] Feby 2d 1778

I Recd your’s of Yesterday and shall executed your Commands as soon as possible, I have not been able to see Genl Lacey these several days The Militia on this and the ridge Roads have abandoned their Posts since Saturday and are not yet replaced I shall go in search of Genl Lacey tomorrow and fix on a day to do the business you have Ordered. The Mills on Pennipack and Frankfort have furnished a great Quantity of Flour which it has not been in my Power to prevent with the Men that are on this side the River unless I could be with them day and night as they are a set of the greatest Villians I ever heard of many of them I believe have recd bribes to let the inhabitants pass (but no Proof against any but one Flood and one Reade both of whom deserted last Week upon my Ordering the Officers to collect all of the Men to this place.) Others have Rob’d people on the Road two of which I have found out but have not as yet confined them as there are not three of the Men that I could with any degree of safety trust my life with am therefore waiting for the Relief which I expect every day before I do any thing with them as I am not certain but what many of them wou’d desert if they knew enquiry was making into their conduct The Mills on Wissahicon I do not believe have furnished any Quantity of Flour to the City as there are none of them that have their bolting Cloaths except Vanderen’s Mathers’s and Merediths all of whom have promised not to sell any to the inhabitants of the Town but shall execute your Orders as soon as I can find Genl Lacey if not countermanded Capt. Howard has took about one hundred people going to Market last Week mostly Women there are about ten tolerable Horses which ⟨I⟩ shall send to the Quarter Master Genl. There is one Tyson a notorious Villian that I shall send as soon as I can get him and the Witnesses. I have not been able to write since the 20th of last Month owing to my having received a wound in my fore finger that day I Recd a Letter the 15th of last Month from Count Pulaski to repair to the West side of the Skuylkill and take the Command of all the Horse on the lines on both sides the River in consequence of which I repaired to Capt. Lee’s Quarters to see what was necessary to be done & also to know what sum of Money he might want for the expence of his party and intended waiting on your Excellency but hearing that you had sent an express to this side the River

with a Letter for me therefore immediately on my return from Pursuing the British Horse the 20th I set of[f] for my Post on this side the River and have been ever since trying to find out what you therein recommended Now I understand that I am charged with being absent from my Post believe me Sir if I had but once thought that Count Pulaski wou’d have Ordered me to any place without your Excellencys knowledge After knowing that you had given me Orders to remain on this side I should not have been absent without your permission I am not conscious Sir of having (willingly or wontonly) lost one hours duty since the first of my entering into the service which was as early as any Men were raised except the Rifle Regts in the State from which I came. I am with all respect Your Excellencys humble Servant

John Jameson

